Filed Pursuant to Rule 433 Registration Statement No. 333-189888 ACCELERATED RETURN NOTES® (ARNs®) Accelerated Return Notes® Linked to the EURO STOXX 50® Index Issuer Royal Bank of Canada (“RBC”) Principal Amount $10.00 per unit Term Approximately 14 months Market Measure EURO STOXX 50® Index (Bloomberg symbol: “SX5E”) Payout Profile at Maturity ·3-to-1 upside exposure to increases in the Market Measure, subject to the Capped Value · 1-to-1 downside exposure to decreases in the Market Measure, with 100% of your investment at risk Capped Value [$11.50 - $11.90] per unit,a [15% - 19%] return over the Principal Amount, to be determined on the pricing date Investment Considerations This investment is designed for investors who anticipate that the Market Measure will increase moderately over the term of the notes, and are willing to accept a capped return, take full downside risk and forgo interim interest payments. Preliminary Offering Documents Exchange Listing No You should read the relevant Preliminary Offering Documents before you invest. Click on the Preliminary Offering Documents hyperlink above or call your Financial Advisor for a hard copy. Graphs are for illustrative purposes only and do not represent the specific terms of any Market-Linked Investment. Risk Factors Please see the Preliminary Offering Documents for a description of certain risks related to this investment, including, but not limited to, the following: · Depending on the performance of the Market Measure as measured shortly before the maturity date, your investment may result in a loss; there is no guaranteed return of principal. · Payments on the notes, including repayment of principal, are subject to the credit risk of RBC. If RBC becomes insolvent or is unable to pay its obligations, you may lose your entire investment. · Your investment return, if any, is limited to the return represented by the Capped Value and may be less than a comparable investment directly in the stocks included in the Market Measure. · The initial estimated value of the notes on the pricing date will be less than their public offering price. · If you attempt to sell the notes prior to maturity, their market value may be lower than both the public offering price and the initial estimated value of the notes on the pricing date. · You will have no rights of a holder of the securities represented by the Market Measure, and you will not be entitled to receive securities or dividends or other distributions by the issuers of those securities. · Your return on the notes and the value of the notes may be affected by exchange rate movements and factors affecting the international securities markets, specifically changes within the Eurozone. Final terms will be set on the pricing date within the given range for the specified Market-Linked Investment. Please see the Preliminary Offering Documents for complete product disclosure, including related risks and tax disclosure. RBC has filed a registration statement (including a product supplement, a prospectus supplement, and a prospectus) with the SEC for each of the offerings to which this document relates. Before you invest, you should read those documents, and the other documents that we have filed with the SEC, for more complete information about us and these offerings. You may get these documents without cost by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, RBC, any agent, or any dealer participating in these offerings will arrange to send you these documents if you so request by calling MLPF&S toll-free at 1-866-500-5408.
